DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/22 has been entered.

Claim Objections
Claim 30 is objected to because it is a duplicate of claim 29.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the pads of the printed circuit board".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8, 17, 18, 20, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Edlinger (US 2018/0093338 A1) in view of Eisenbeis et al. (US 2008/0216704 A1) and Grieder et al. (US 6,824,041 B2).
Regarding claim 1, Edlinger teaches:
A method comprising:
arranging at least one conformal control surface feature [solder resist layer (201); figures 1 and 4] on a surface of a printed circuit board [circuit board (200)] proximate perimeter pads [un-shown pads of component (204), which would be similar to pads (105) of component (104) in figure 1] of an integrated circuit [component (204)], wherein the pads are located solely at the perimeter of the integrated circuit [see figure 4]; 
soldering, to the printed circuit board, the integrated circuit [solder paste (206), which contains flux, is applied to the pads and reflowed; 0046]; and
the perimeter pads [pads (206)] of the printed circuit board.
Edlinger does not teach:
applying a conformal coating material to the printed circuit board, 
wherein the conformal coating material is at least partially restricted from flowing between the integrated circuit and the printed circuit board by solder flux residue accumulated proximate the conformal control surface feature and, 
wherein the at least one conformal control surface feature includes at least one solderable member arranged proximate the perimeter pads of the printed circuit board and proximate a corner of the integrated circuit, the at least one solderable member including a solderable land and comprising a solderable material.
Concerning the solderable member:
The examiner notes that solderable spacers/stand-offs are well-known in the art since their name implies their use.  Since the applicant did not traverse the examiner’s assertion of official notice, the examiner notes that the above well-known fact in the art statement is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice.
Grieder teaches a process of soldering electronic components (300, 320) wherein ball/spacer (350) may be soldered between the corners of the components via corner pads (330) and paste (340) in order to ensure proper standoff, pitch, and coplanarity; abstract and figure 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the stand-off concept of Grieder into Edlinger in order to ensure proper standoff, pitch, and coplanarity.  Note that solder residue is intrinsically proximate the spacer since the spacer is part of the assembly.
Concerning the conformal coating:
Eisenbeis teaches conformal coating is typically a coating material applied to a substrate, such as electronic assembly or electronic circuitry, to provide protection against environmental contaminants such as moisture, dust, chemicals, and temperature extremes; 0002.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply a conformal coating to the soldered Edlinger electronic assembly in order to provide protection against environmental contaminants such as moisture, dust, chemicals, and temperature extremes.  
Concerning any claimed results:
Since the prior art process, i.e. the process based on the combined prior art references above, is identical to the claimed process it is the examiner’s position that the prior art process will achieve any claimed result.  This reasoning applies to any claim below where a result is claimed.   Note that according to the applicant the use of flux results in residue and the residue partially restricting the flow conformal coating material, therefore since the prior art process uses flux it will naturally achieve the same result.
Regarding claim 2, Edlinger teaches:
wherein the at least one conformal control surface feature includes a solder mask material [solder resist layer (201)].
Regarding claim 3, Edlinger teaches:
wherein the pads of the integrated circuit define channels between the integrated circuit and the printed circuit board [see figures 1-4].
Regarding claims 4 and 5, Edlinger teaches:
wherein the solder mask material partially fills at least some of the channels defined by the perimeter pads of the integrated circuit [see figures 1-4].
wherein the solder mask material partially fills each of the channels defined by the perimeter pads of the integrated circuit [see figures 1-4].
Regarding claims 8 and 20, Edlinger teaches:
wherein the integrated circuit includes a quad-flat no-leads package [component (204)].	Regarding claim 17, all of the limitations of this claim are addressed in the rejection of claim 1 except the following:
wherein the channels are defined by pads that are disposed solely along the perimeter of the integrated circuit.
However, one viewing Edlinger figure 4 would easily notice that pads (202) are placed along the perimeter of component (204) and that channels are defined by the space between pads (202).    
Regarding claim 18, Edlinger teaches:
wherein the solder mask material reduces a stand-off gap height between the integrated circuit and the printed circuit board [see figure 2].
Regarding claims 29 and 30, Edlinger teaches:
wherein the solder mask material fills all of the respective channels and physically connects the pads [every channel contains solder resist (201) and the solder resist connects pads (202)].
Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 5,936,309) in view of Edlinger (US 2018/0093338 A1) and Grieder et al. (US 6,824,041 B2) as applied to claim 1 above, and further in view of Thanu et al. (US 2018/0350712 A1).
Regarding claims 7 and 19, Edlinger does not teach:
wherein the at least one solderable member includes a 90 degree angle bracket.
Thanu teaches using solderable circular, rectangular, L-shaped spacers, etc.,  (170), which are attached by solder (172, 174), placed proximate the corners of the objects being soldered; 0020 and figures 2-5.  
Since a stand-off/spacer can take any shape as taught by Thanu it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the L-shaped spacer concept into Edlinger in order to control the desired space between components (200, 204) after reflow, minus any unexpected results.  

Response to Arguments
Applicant’s arguments, see page 7, filed 7/29/22, with respect to the rejection(s) of claim(s) 1-5, 7, 8, 17-20, 29, and 30 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Edlinger (US 2018/0093338 A1) in view of Eisenbeis et al. (US 2008/0216704 A1) and Grieder et al. (US 6,824,041 B2).
In response to the applicant’s attempt to challenge the examiner’s official notice, to adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR  1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241.  The examiner also reminds the applicant of their duty of candor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        

/KILEY S STONER/Primary Examiner, Art Unit 1735